Citation Nr: 1137773	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-15 787 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center
in Loma Linda, California


THE ISSUE

Entitlement to payment or reimbursement for unauthorized emergency medical transportation costs incurred en route to the Loma Linda University Medical Center on January 21, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty for training from April 1958 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision by the Department of Veterans Affairs (VA) Medical Center, Fee Services Section, in Loma Linda, California.


FINDINGS OF FACT

1.  On January 21, 2006, the Veteran fractured his right femur in a fall.  

2.  After the injury, the Veteran was informed by the responding emergency medical technicians (EMTs) that the two closest medical facilities were full and not accepting additional patients.  He was subsequently airlifted to the Loma Linda University Medical Center for treatment of this condition.

3.  Resolving all doubt in the Veteran's favor, any delay in seeking treatment for this disability would have been considered by a reasonable person to be hazardous to life or health, and VA facilities were not reasonably available.


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized emergency medical transportation costs incurred en route to the Loma Linda University Medical Center on January 21, 2006, have been met.  38 U.S.C.A. § 1728 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 17.52, 17.54, 17.1002 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue on appeal herein.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), 17.120-33.  This is so because the Board is taking action favorable to the Veteran by granting the issue at hand.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a March 2007 statement, the Veteran indicated that prior to his injury he had undergone medical consultation for a second right hip replacement with VA physicians at the VA medical center in Loma Linda, California.  He reported that he was already on the waiting list for this procedure at the time of his injury.  He further noted that it was his belief, given his previous interaction with the VA, that the VA medical center in Linda Loma, California, was the closest VA facility that could perform his hip replacement surgery.

A March 2007 statement from the Veteran's spouse noted that following the Veteran's injury on January 21, 2006, the closest available EMTs arrived at their house approximately one hour after the initial 911 call.  At that time, the EMTs informed the Veteran and her that the closest hospitals in Palo Verde Valley and Parker, Arizona, were full and not accepting additional patients.  The Veteran was subsequently transported via ground ambulance to the Ehrenberg fire station in Arizona to be airlifted from that location.

A March 2007 statement from the Veteran's sister noted that she was present at the Ehrenberg fire department when a discussion took place between the responding EMTs and the helicopter paramedic pilot as to where to take the Veteran for treatment.  The Veteran's sister reported that the Veteran was informed that the local hospitals were full.  She noted that the Veteran's spouse suggested the VA facility in Tucson, Arizona, but was told that facility was too far.   She noted that the Veteran's spouse then recommended the VA facility in Loma Linda, California, and that an agreement was made to have the Veteran transported there.  

Records from Tristate Careflight revealed that the Veteran was delivered via helicopter airlift to the Loma Linda University Medical Center, a private medical facility in Loma Linda, California.  A medical necessity/emergency condition form noted that this facility was chosen because there was no closer appropriate hospital to treat the Veteran's fractured femur.  The report also noted that an air ambulance was chosen versus a ground ambulance to expedite transport of the Veteran to a hospital with orthopedic services.

Payment for or reimbursement of emergency services for nonservice-connected disorders in non-VA facilities may be authorized under the Millennium Health Care Act.  See 38 U.S.C.A. § 1725, as implemented at 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this authority, all of the following conditions must be satisfied:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.[A. §] 1728 for the emergency treatment provided (38 U.S.C.[A. §] 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.

In this case, there is no question that the Veteran was provided treatment at an emergency room, that he was enrolled with the VA health care system, and that he is liable to the private medical transportation company for the cost of their services.  Further, the Veteran is not shown to have other insurance for this expense, and no other third party which could be liable for the cost of the Veteran's emergency medical transportation.  

The Veteran's claim was denied by the VA because it was felt that a closer VA or other medical facility was available to treat his condition.  

The Board finds that the Veteran's fractured femur was of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  At the time of the injury, the Veteran had previously undergone a right hip replacement, and was on the waiting list for another.  The evidence of record also indicated that there were significant delays in the initial emergency response for his fractured right leg.  Moreover, a statement from his spouse noted that the responding EMTs failed to arrive at his house for over an hour, and once there, transported the Veteran to the fire station for air transport because the two closest medical facilities were full and not taking additional patients at that time.  At this point, the Veteran requested treatment from what he reasonably thought, based upon his own history of a prior right hip replacement, was the closest VA treatment facility capable or treating his right femur fracture.

While VA records in the claims file include notations that a VA physician had determined that closer VA or other medical facility were available to treat the Veteran's condition, these alternative facilities are not identified.  The record is unclear if these alternative facilities were capable of treating a fractured right femur, which was further complicated by the Veteran's history of a right hip replacement.  

The determining factor for reimbursement purposes is whether the Veteran's condition was of such a nature that a prudent layperson would have reasonably expected that further delay in seeking immediate medical attention would have been hazardous to life or health.  On this point, the Board finds the Veteran's contentions to be most compelling.  Specifically, the record shows that the two closest medical facilities were not available.  Moreover, the Veteran's medical history, including having undergone a right hip replacement in the past, with follow up treatment taking place at the VA medical facility in Lima Loma, California, suggests that it was reasonable for him to believe this was the closest facility to treat his fractured femur.  

There is no indication in the claims file indicating that the Veteran preferred travelling to VA medical center in Lima Loma as opposed to a closer VA facility capable of treating his right hip disorder.  Thus, the Veteran's reasonably believed that this facility was the closest VA facility capable of treating a fractured right femur.

Resolving all doubt in his favor, the Board finds that the Veteran's emergency medical transportation costs incurred en route to the Loma Linda University Medical Center on January 21, 2006, were such that a prudent layperson would have reasonably expected that further delay in seeking immediate medical attention would have been hazardous to life or health, and the Board also finds that the Veteran was essentially informed that no closer VA facility was available to treat his level of disability.  As such, the Board finds that all the requirements for medical expense payment or reimbursement have been met, and payment or reimbursement for the emergency medical transportation costs incurred en route to the Loma Linda University Medical Center on January 21, 2006 is warranted.  


ORDER

Entitlement to payment or reimbursement for unauthorized emergency medical transportation costs incurred en route to the Loma Linda University Medical Center on January 21, 2006, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


